         Case 1:17-cv-00273-LAP Document 74 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LIANHUA WENG, et al.,
                                               17 Civ. 273 (LAP)
                   Plaintiffs,
                                                      ORDER
    -versus-

KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                   Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The parties have reported that they have not reached a

settlement.

    Counsel shall continue to discuss settlement.

    Counsel shall check in with the Court no later than

September 8, 2020 to ascertain the status of jury trials in the

Southern District of New York.


SO ORDERED.

Dated:    May 27, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
